
	
		II
		112th CONGRESS
		2d Session
		S. 2956
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain plastic
		  children's wallets.
	
	
		1.Certain plastic children's
			 wallets
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Children's wallets with outer surface of sheeting of reinforced
						or laminated plastics, valued not over $1.00 each, the foregoing with
						dimensions not exceeding 26 cm by 11.5 cm and with artwork or graphics using
						cartoon characters or other children's motifs (provided for in subheading
						4202.32.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
